FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                     December 5, 2014

                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                        No. 14-3218
                                                (D.C. No. 2:12-CR-20119-CM-2)
ROGELIO AMADA LAMAS,                                        (D. Kan.)

             Defendant - Appellant.


                            ORDER AND JUDGMENT*


Before TYMKOVICH, O’BRIEN, and BACHARACH, Circuit Judges.


      After accepting a plea agreement that included a waiver of his right to appeal,

Rogelio Amada Lamas pleaded guilty to one count of conspiracy to distribute or

possess with intent to distribute more than 50 grams of methamphetamine.

Notwithstanding the appeal waiver, Mr. Lamas has filed a notice of appeal. The

government has moved to enforce the waiver. See United States v. Hahn, 359 F.3d

1315, 1328 (10th Cir. 2004) (en banc) (per curiam).


*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. Lamas’s lawyer has filed a response to the government’s motion to

enforce in which he states that after consultation with Mr. Lamas and following his

“review of the applicable statutory and case law, and in the belief that the dismissal

of [the] appeal does not affect [Mr. Lamas’s] ability to file a motion under 28 U.S.C.

§ 2255 asserting a claim of ineffective assistance of counsel in connection with his

guilty plea or [appeal] waiver,” Mr. Lamas “withdraws his objection to the

government’s Motion for Enforcement of Appeal Waiver.” Resp. at 1.

      The motion to enforce is granted and this matter is dismissed.


                                                Entered for the Court
                                                Per Curiam




                                          -2-